Exhibit 10.1

 

 

Supply Contract

 

between

 

 

The Coretec Group Inc.

6804 South Canton Avenue, Suite 150, Tulsa, OK 74136

U.S.A.

- "Customer" -

 

and

 

Evonik Resource Efficiency GmbH

Rodenbacher Chaussee 4, 63457 Hanau

Germany

 

- "Evonik" -

 

 

- Customer and Evonik individually referred to as "Party" and collectively as
"Parties" -

 

 

Preamble

 

Customer is a developer of technology-based solutions for application within a
number of global markets, including energy storage, solid state lighting,
printable electronics, microelectronics, solar energy, and 3D imaging within the
medical and cyber security markets, and

 

Evonik is a leading manufacturer of specialty chemicals such as functional
silanes, and

 

Customer has a need for the Products (as defined herein) and Evonik is willing
to supply the Products to Customer.

 

Therefore, in this supply contract, Customer and Evonik wish to set out the
terms and conditions that shall apply to each individual purchase.

 

 

--------------------------------------------------------------------------------

 

 

Section 1     Subject Matter; Applicable Terms

 

 

 

(1)

The subject matter of this supply contract is the sale and delivery of the
products as set forth in in Annex 1 ("Product(s)") by Evonik to Customer.

 

 

(2)

Any individual sale and purchase transaction for the sale and delivery of
Products shall be exclusively governed by the terms of this supply contract
including the Annexes, the general conditions of sale and delivery as set forth
in Annex 2 and the applicable law; in case of a conflict between the GTC and the
terms of this supply contract including the other Annexes, the latter shall
prevail.

 

Section 2     Product Quality and Safety; Handling of the Products; Trade
Restrictions

 

 

(1)

Upon delivery, the Product shall comply with the specifications as set out in
Annex 1. Such specifications are the final and exclusive description of the
quality and all the properties of the Products.

 

 

(2)

Customer shall observe the instructions regarding the technical handling of the
Products including but not limited to Evonik's Responsible Care regulations to
be found at Evonik's website and the safety data sheet of the Product as
attached in Annex 3 ("Safety Data Sheet"). Customer is responsible for handling
the Product with due care and shall ensure that the handling, transport,
storing, sale and distribution (if applicable), disposal (if applicable) of the
Products ("Handling of the Products") by the relevant Service Provider (as
defined below) shall comply with all applicable laws and regulations.

 

 

(3)

Customer shall furthermore ensure that the Products are sold together with all
accompanying documents necessary and required under the law applicable in the
territory where the Products are sold. This includes but is not limited to all
data which must be made available to the customers with regard to product safety
and product liability, in particular but not limited to the Safety Data Sheet.

 

 

(4)

The Customer shall furthermore ensure that its customers are capable of Handling
the Products and Handling of the Cylinders per the Safety Data Sheet and that
its customers accept all liability for handling the Products and the Cylinders
safely upon and during their possession and return the Cylinders back to the
Customer undamaged in any way. For the avoidance of doubt, nothing contained
herein shall affect Customer's responsibility vis- a-vis Evonik for proper and
safe Handling of the Product and Handling of the Cylinders.

 

 

(5)

The Customer shall not use, sell or otherwise dispose of any of the Products (i)
for the development or production of biological, chemical or nuclear weapons,
(ii) for the unlawful manufacture of drugs, (iii) in violation of embargoes,
(iv) in violation of any legal registration or notification requirement, or
without having obtained all relevant approvals required under applicable laws
and regulations.

 

- 2 -

--------------------------------------------------------------------------------

 

 

Section 3     Product Quantity; Packaging; Handling of the Cylinders

 

 

(1)

The Products will be delivered in cylinders (bubblers) with a capacity of 50g
each ("Cylinders"). The Cylinders are and shall remain the property of Evonik.
Customer may use the Cylinders only for the purpose of unloading, storage and
transport of Products and may only store the Cylinders at qualified sites in Ann
Arbor, Ml or Southeast Ml. Customer shall handle the Cylinders with due care.

 

 

(2)

Promptly after the entire consumption of the Products stored therein, Customer
shall engage a Service Provider (as defined below) to prepare the Cylinders for
the return to Evonik including but not limited to the emptying, cleaning,
storing and transport of the Cylinders in compliance with all applicable laws
and regulations ("Handling of the Cylinders"). Before return to Evonik, Customer
shall certify to Evonik that the Cylinder are properly emptied and cleaned and
shall ensure that the relevant Service Provider confirms proper Handling of the
Cylinders by executing and submitting a cleaning and inspection protocol
substantially in the form as set out in Annex 4 to Evonik. Customer shall
through the relevant Service Provider deliver the Containers empty and in good
condition DDP (lncoterms 2020) to the Evonik site in Germany as designated by
Evonik as soon as possible without undue delay but at the latest within twelve
(12) months after delivery pursuant to Section 4. Customer may not retain (and
waives any right to retain) any Container for whatever reason.

 

 

(3)

If a Cylinder is lost or gets substantially damaged, Customer shall pay USO
3,000 per Cylinder to Evonik as damage payment. Other potential legal claims
shall not be affected.

 

Section 4     Service Providers for Handling of Products and Cylinders

 

 

(1)

Due to the specific qualities of the Products and the associated risks, Customer
shall engage one or several reputable and certified service providers as defined
in Annex 5 ("Service Provider(s)") to carry out the Handling of the Products,
including but not limited to the storage, transport to the end customers of
Customer and the disposal of any Products left over in the Cylinders upon return
by the end customers, as well as the Handling of the Cylinders.

 

 

(2)

Upon request by Evonik, Customer shall provide proof of the engagement of the
relevant Service Providers. Furthermore, Customer shall ensure that the relevant
Service Provider provides Evonik with written and detailed confirmation of
proper Handling of the Products and/or the Cylinders to the extent set out
herein or otherwise upon Evonik's request, in particular but not limited to the
Service Provider certifying that they are qualified to transport the Products
and the Cylinders starting from Evonik's site (EXW) and store the Products and
the Cylinders in certified storage facilities, in each case per the Safety Data
Sheet and all applicable laws and regulations.

 

- 3 -

--------------------------------------------------------------------------------

 

 

 

(3)

Evonik shall be entitled upon its sole discretion to directly contact the
relevant Service Provider in order to inspect proper Handling of the Products
and/or Cylinders, however, it remains the sole responsibility of Customer to
monitor and ensure proper Handling of the Products and the Cylinders by the
relevant Service Provider.

 

 

(4)

The Customer's failure to comply with the obligations set forth above in
Sections 2 to 4 shall entitle Evonik to terminate this Agreement for good cause
with immediate effect. Evonik's right to terminate shall be without prejudice to
any other right or remedy of Evonik in respect of the breach. The Customer shall
indemnify Evonik against, and hold it harmless from, any claims, damages, costs,
expenses, liabilities, loss, claims or proceedings whatsoever arising out of, or
in connection with, any breach by the Customer of its obligations set forth in
Sections 2 to 4.

 

Section 5     Process and Terms of Ordering; Delivery Terms

 

 

(1)

Customer shall issue purchase orders in writing, specifying the Product quantity
and the place of delivery with a lead-time of six (6) months, unless otherwise
as set out in Annex 1, prior to the desired delivery date. Customer's purchase
orders will become binding as soon as Evonik confirms such orders in writing. If
applicable, Customer's purchase orders shall be spread as evenly as possible
over each calendar year.

 

 

(2)

Risk to the Products shall pass in accordance with the delivery terms (lncoterms
2020) agreed in Annex 1.

 

 

(3)

Section 13 of the GTC shall apply, however, the time to submit any claims for
defects and delivery shortfalls shall start as of delivery of the Products to
the end customer of the Customer, or, in the case of latent defects, as of the
time the end customer discovers or should have discovered it through reasonable
inspection. Customer shall prove to Evonik the date of such delivery and timely
investigation, if requested by Evonik.

 

Section 6     Prices and Payment Terms

 

 

(1)

The prices for the Products are set forth in Annex 1. All prices shall be
exclusive of the current value added tax (VAT). Evonik shall invoice VAT
separately, if applicable.

 

 

(2)

Customer shall pay invoices according to the payment terms set forth in Annex 1.
Customer shall make payments to a bank account indicated on the invoice.

 

 

(3)

Payment shall be deemed made upon the unconditional receipt of payment into the
bank account of Evonik as indicated in the relevant invoice.

 

- 4 -

--------------------------------------------------------------------------------

 

 

Section 7     Confidentiality

 

Any technical information or business information discussed with the other Party
or disclosed in writing or orally under and with respect to this Agreement shall
be treated as information exchanged under and thus to be treated pursuant to the
terms of the Mutual Secrecy and Evaluation Agreement entered into by the Parties
and effective as of 4 December 2019.

 

Section 8     Term

 

 

(1)

This supply contract shall retroactively enter into force on 1 April 2020 and
shall be valid until 31 March 2021. Either Evonik or the Customer may terminate
this supply contract by giving not less than three months' notice of termination
in written form.

 

 

(2)

Either Evonik or the Customer may terminate this supply contract for good cause
by giving notice in written form, in particular, in the event (i) that the other
party commits a material breach of this supply contract and fails to remedy such
within sixty (60) days after the date of notice in written form from the
non-breaching party setting out the nature of the breach and demanding that the
same be remedied, (ii) of an application for insolvency in relation to the
assets of the other party, commencement of insolvency proceedings in relation to
the assets of the other party, or the refusal of such for lack of remaining
assets.

 

 

(3)

Neither expiration nor termination of this supply contract shall release any
Party from any outstanding obligations incurred by it prior to any such
expiration or termination.

 

Section 9     Entirety/ Severability / Written form

 

 

(1)

This Supply Contract contains the complete understanding between the Parties
with regard to the subject matter herein. No oral supplements have been made to
this Supply Contract. Any amendments to the Supply Contract shall be made in
writing and signed by each Party.

 

 

(2)

Should a provision or any part of a provision be or become void, illegal or
unenforceable, the validity of the remaining provisions shall in no way be
affected. In such case the Parties shall negotiate in good faith a substitute
provision being commercially equivalent to the void and/or illegal and/or
unenforceable provision or provisions.

 

 

[Signature page following]

 

- 5 -

--------------------------------------------------------------------------------

 

 

 

____________             _________________   ____________           
 _________________ Place                                Date    Place           
                    Date        The Coretec Group Inc.   Evonik Resource
Efficiency GmbH             _________________________   ____________________   
      ____________________

Michael Kraft

Chief Executive Officer

 

[Name]                                          [Name]

[Title]                                            [Title]

 

 

 

Annex 1:   Products, Specifications, Prices and Delivery and Payment Terms Annex
2:   General Terms and Conditions Annex 3:   Safety Data Sheet Annex 4:  
Cleaning and Inspection Protocol Annex 5:   Service Providers

 

 

 

 

- 6 -